 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDTelecom,Inc.andInternational Union of Electrical,Radio and'MachineWorkers, AFL-CIO.CaseNo. 9-CA-3463.Febru-ary 25, 1966DECISION AND ORDEROn September 21, 1965, Trial Examiner James V. Constantine-issued his Decision in the above-entitled proceeding, finding that the-Respondent had engaged in and was engaging in certain unfair labor-practices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial'Examiner's Decision.He also found that Respondent had not en-gaged in certain other alleged unfair labor practices and recom-mended dismissal of these allegations of the complaint.Thereafter,,the Respondent filed exceptions to the Trial Examiner's Decision andthe Charging Party filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National Labor-Relations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-member-panel[Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions noted herein.1.The Trial Examiner found, and we agree, that Respondent dis-charged employees Dorothy C. Mattingly and Lillian O'Daniel inviolation of Section 8(a) (3) and (1) of the Act.2.The Trial Examiner further found, and we agree, that Respond-ent discharged employees Mary Kaye Thomas and Mary LouiseThomas, and failed torecallemployee Patricia Evans, all in viola-tion of Section 8(a) (3), (4), and (1) of the Act, and dischargedemployee Mary Brady Roberts in violation of Section8(a) (4) and(1) of the Act.3.The Trial Examiner found, and we agree, that Anna MarcelineLee was lawfully laid off for lack of work on December 11, 1964.However, we find merit in the Charging Party's exceptions to theTrial Examiner's findings that Respondent's failure to recall Mrs.Lee was not related to her union activityor becauseshe testified in aprior Board case involving the Respondent.As set forth in the Trial Examiner's Decision, Lee had been work-ing forTelecom for over 3 years when she was discriminatorily dis-157 NLRB No. 8. TELECOM, INC.105.charged on April 3, 1964.1 Pursuant to Board order, Lee was offeredreinstatement and resumed work on November 20, 1964. She con-tinued working until the December 11, 1964, layoff.Upon her returnto work on November 20, her foreman, Edward Swencki, warned herthat "all eyes would be upon her."Although the Trial Examinerfailed to find in this statement a veiled threat, we find it not withoutsignificance in view of the circumstances under which Respondentreemployed her, and believe that it should not be overlooked in evalu-ating Respondent's failure to recall her to work.The inference isclear that by such warning the Respondent indicated its continuedresentment at the employees' earlier support of the Union by testify-ing on its behalf and that Lee would be closely watched thereafter.In the circumstances, in view of Respondent's earlier discriminatorydischarge, its continued opposition to the Union, its further-discrimi-nation with respect to many of the same employees, whom it had pre-.viously discriminatorily discharged, and its clear warning to Lee,we find that the General Counsel establisheda prima faciecase of dis-criminatory motivation in the Respondent's failure to.recall Lee whenwork became available. The existence of such motivation is confirmedby the absence of an acceptable explanation for Respondent's failureto recall Lee at that time.We find, therefore, in the .circumstances,that Respondent violated Section 8(a) (3), (4),, and (1) of the Act.4.The Trial Examiner also found that Mary Carolyn Mattinglywas discharged for poor production and that there was no proximateconnection between her discharge and her union activity or her testi-fying at the first hearing.We find merit to the Charging Party'sexceptions to these findings.Mattingly was first employed by Respondent on August 26, 1963,and continued working until she was laid off on April 3, 1964.Mat-tingly had testified in the earlier proceeding where, as indicated, theBoard found that the layoffs of April 3 were discriminatory and inviolation of Section 8(a) (3) of the Act, and ordered Mattingly andother discriminatees reinstated.Mattingly returned to work on No-vember 30, 1964, and continued working until January 8, 1965, whenshe was again terminated, purportedly because of her low production.At the time she was terminated in April 1964, Mattingly's job wasthe assembly of Tele-Talk units under an assigned quota of 14 units.Mattingly apparently was the only employee engaged in the assemblyof these units.She regularly made her quota of Tele-Talk units,although as much could not be said of other jobs to which she wasassigned.Her failure in that regard was never, insofar as the recordi Telecom,Inc.,153 NLRB 880. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDshows, the subject of any complaint by the Respondent, nor is thereevidence that the Respondent ever warned her that she would be dis-charged unless her work improved.When Mattingly was reinstatedto her former job in November 1964, her quota of Tele-Talk units con-tinued at 14, and apparently Mattingly performed satisfactorily inso-far as meeting her quota was concerned. About mid-December, theRespondent inaugurated a "new" incentive plan whereby her quotawas raised to 19.2.As Mattingly was unable to produce more than15 or 16 units, after about 2 weeks Respondent informed her that herproduction was not up to quota and that she would have to improve.Although the matter was mentioned to her again a week later, Re-spondent did not intimate on either occasion that her inability to meether quota might result in discipline or discharge.Nevertheless, shewas discharged the following day.Whether the increase in her quotawas a reasonable one is not established by the record.No comparisonofMattingly's production could be made with that of any otheremployee since no other employee was engaged in the assembly ofTele-Talk units. In any event, although the Respondent had knowl-edge of Mattingly's questionable ability to meet certain quotas in thepast, it nevertheless discharged her for failing to meet a new andhigher quota whose reasonableness, as indicated, is not established inthe record.On the facts we believe that the General Counsel hasestablisheda prima faciecase of discriminatory motivation. In theabsence of an adequate explanation justifying the change in quota,and in all the circumstances, we conclude that her alleged failure tomeet the quota was a mere pretext for her discharge, and that the realreason was Respondent's desire to rid itself of union supporters amongits employees.Accordingly, we find that Respondent's termination ofMary Carolyn Mattingly on January 8, 1965, violated Section 8(a)(3), (4), and (1) of the Act.[The Board adopted the Trial Examiner's Recommended Order,with the following modification : Add the names of Anna MarcelineLee and Mary Carolyn Mattingly to paragraph 2(a) of the Recom-mended Order and to the fourth indented paragraph of the notice.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE,This is an unfair labor practice case under Section 10 of the National Labor Rela-tions Act, herein called the Act. It was initiated by a complaint issued on March 30,1965, by the General Counsel of the National Labor Relations Board, through theRegional Director for Region 9. Cincinnati, Ohio, against Telecom, Inc., the Respond-The complaint is based upon a charge and three amended charges filedon February 2 and March 4. 11, and 19, 1965, respectively, by International Unionof Electrical, Radio and Machine Workers, AFL-CIO, the Charging Party herein Insubstance the complaint, as amended at the hearing, alleges that Respondent engaged TELECOM, INC.107in conduct" violating Section 8(a)(1), (3), and (4), and that such conduct affectscommerce within the meaning of Section 2(6) and (7), of the Act. Respondent hasanswered admitting some facts but denying that any unfair labor practices werecommittedPursuant to due notice this case came on to be heard and was heard by Trial Exam-iner James V. Constantine on June 9, 10, and 11, 1965, at Lebanon, Kentucky.Allpartieswere represented at and participated in the hearing, And were granted full'opportunity to offer evidence, examine witnesses, present oral argument, and submitbriefs.Respondent argued orally and has filed a brief.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a Missouri corporation, is engaged at Lebanon, Kentucky, in manufac-turing electronic sound equipmentIt is also called the Company or Telecom herein.During the year preceding the issuance of the complaint, Respondent received mate-rials and goods valued in excess of $50,000 directly from, and shipped products valuedin excess of $50,000 directly to, points outside the State of Kentucky. I find thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of the Act to assert jurisdiction overRespondent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and Machine Workers,AFL-CIO,hereincalledthe Union or IUE,is a labor organization within the meaning of Section 2(5)of the Act.III.This case involves the alleged discriminatory discharge of nine employees, seven ofwhom it was stipulated had appeared and, testified at another unfair labor practicehearing involving Respondent in 153 NLRB 830. The question is whether any oneor more of said employees was discharged for union activity, or for testifying in thatother Board hearing, or both. It is not alleged or otherwise contended That Respond-ent engaged in any independent conduct contravening Section 8(a)(1) of the Act.Events Preceding the Present CaseA formal hearing in another unfair labor practice case (herein referred to as thefirst hearing) naming Telecom, Inc., as a Respondent was held before Trial ExaminerLloyd Buchanan at Lebanon, Kentucky, from July 14 to 17. 1964. That proceeding,in which IUE is also the Charging Party, was prosecuted as a consolidated trial. It isreported in 153 NLRB 830. On October 6, 1964, Trial Examiner Buchanan issuedhis, and on June 29, 1965, the Board issued its, Decision in the first hearing. It wasstipulated, and I find. that the following employees appeared as witnesses and testified'on behalf of the General Counsel at the first hearing:Patricia EvansJessicaWilliamsAnna Marceline LeeMary Louise ThomasMary Carolyn MattinglyMary Kaye ThomasMary Brady RobertsTrial Examiner Buchanan found certain violations, including 12 discriminatory dis-charges, to have been established, and recommended reinstatement of said dischargeeswith backpay.Their names are enumerated in the following table.The Boardupheld his decision.On November 23, 1964, Respondent posted on its bulletin board a notice which, inmaterial part, bears the legend:As many of you know, we have been ordered by the National Labor RelationsBoard to put 12 employees back to work.We had attempted in good faith tolay off by ability and service.We are putting these employees back to work eventhough it means that employees with more service must be laid offWe regretthat some of our employees must suffer in order for us to carry out this unfairdecision.[General Counsel's Exhibit 2.] 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, Respondent offered reinstatement to said discriminatees.said offers and the replies of said employees may thus be summarized:The dates ofName of employeeDate of offer in 1964Date of employee replyJoan Faye Maupm-------- ________November 18 or 19____Employee did not return to work.Mary Kaye Thomas_______________-----do-----------------Returned to work Nov 30 Laid off 12/11and subsequently discharged.Dorothy C. Mattingly_____________November 18---------Returned to work 11/20Laid off 12/11 andsubsequently discharged.Frances Johnson___________________November 18 or 19____Did not return to work.JudyMarie Mattingly------------------do-----------------Returned to work 11/20Voluntarily quit2/1/65.Angela Lockett Smith-----------------do-----------------Did not return to work.Anna Marceline Smith (Lee) -----------do-----------------Returned to work 11/20.Laid off 12/11.Mary Carolyn Mattingly__________-----do-----------------Returned 11/30Discharged 1/8/65.Jessica L. Williams________________-----do-----------------Returned 11/30Laid off 12/11.Mary Louise Thomas______________-----do-----------------Returned 11/30Laid off 12/11.Later dis-chargedSheila D Beavers_________________----- do-----------------Did not return to work.Ann Fay Ruley___________________-----do-----------------Returned 11/20Voluntarily quit 11/21.A. The discharge of Patricia Evans1.General Counsel's evidenceThis employee appeared at the first hearing and there testified for the GeneralCounsel at a time when she was employed by the Company. She was originally hiredby Respondent in January 1959, and remained out of work, as a result of a voluntaryquit, from May to August 9, 1961.On November 29, her foreman, Gerald Abell, called on her to accompany him tothe desk of Foreman Harold Stream.However they found he had bad news for her;that the National Labor Relations Board had ordered the Company to "replace" 12girls; and in order to "replace" these12 girlsthe Company was going to lay off Evans.Although Wenner asked Evansto signa "layoff sheet," she refused to do so. She waslaid off on that day.A posted seniority roster showing seniority as of October 16,1964, lists the name of Patricia Evans thereonas seniorto 24 other employees. (Gen-eral Counsel's Exhibit 3.)Some of the others laid off on November 29 are Hughes,Wilkerson, and Sherry Abell, all of whom had less seniority than Evans.However,although Evanshas not beencalled back to work, Wilkerson and Sherry Abell havebeen recalled.Prior to her layoff Evans had received no complaints about the quality of herwork. But she did absent herself from work occasionally. In such instances she tookoff for a day or so but did not ever seek to obtain permission therefor or otherwisereport it in advance.Notwithstanding this, she was never reprimanded or warnedtherefor; at most her foreman merely asked her where she was during her absence andshe would tell him.Evans also testified that the Company had no policy on clockingin or out other than she was not to punch in for any other employee; and that she wasnever informed orally, in writing, or by posted bulletin that failure to clock out war-ranted discharge or other disciplinary action.Since August 1961, Evans assembled intercom systems and performed a littleinspec-tion work, but she also, prior to August 1961, acted as an inspector.Rose BradyRoberts also did inspection work. Subsequent to the layoff of Evans, Rose BradyRoberts was discharged about January 8, 1965.Roberts' inspection work thereafterwas performed by Corine Wilkerson.Wilkerson had not previously done any inspec-tion work, as she had been packing Tele-Talks.At no timesinceher layoff has Evansbeen offered inspection work by the Company.About 10 a.m. on February 15, 1964, at Club 68, an eating place in Lebanon, whileaccompanied by employee Rose Roberts, Evans encountered and spoke to RussellAnderson, an official of Respondent's parent company, Webster Electric Company.During the conversation Anderson told Evans that he considered her to be "the Num-ber One person in the Union," and asked both Roberts and Evans why they wanted tojoin the Union. (This was admitted as background evidence only since it occurreda year before the chargeherein wasfiled on February 4, 1965.)Evans testified thatshe was in fact"Number Onein the union organizing campaign." TELECOM, INC.109Evans further testified that others were laid off out of seniority. She also was readthe Company's manual on seniority, which was distributed in September or October,1964, and which she claimed provided for layoffs "according to your ability, skill, andtime."The actual text of the manual states that "In all lay-offs, recalls, and transfers. the following three factors are considered: (1) ability to perform the work; (2)physical fitness; and (3) length of service." (General Counsel's Exhibit 4.)At oneemployee meeting prior to this, Evans and the employees attending it were told thatonly seniority governed the order of layoffs.At the time she was laid off, no mention was made to Patricia Evans about workstandards.However, her supervisor, Stream, did sometimes talk to her about stand-ards, but only after Evans asked him to show her the weekly statistics on "everybody'spercentage."She never did make 100 percent, averaging between 75 and 80 percent.Stream knew this, and knew that it resulted from a lack of materials for which Evansoften waited or obtained herself on her own time. But neither Stream nor any othersupervisor ever reprimanded or warned Evans for producing under 100 percent or for.her low production.Evans testified that her efficiency was sometimes called to herattention by Foreman Stream who merely told her, "we should try to go [production]up if we can," but never reprimanded her therefor.2.Respondent's evidenceGertrude Edwards replaced Patricia Evans.The efficiency of Edwards is 100 per-cent under the new standards.The new standards are about 10 percent higher thanthe old.Under the old standards Evans had an efficiency of 70 or 75.A chart inevidence (Respondent's Exhibit 11) tends to confirm this.This chart influencedAbell to take back Miss Corine Wilkerson, although Evans had a few days' more-seniority thanWilkerson.Evans worked mostly under the old standards and has noappreciable history of work under the new standards which were adopted shortlybefore her layoff.Foreman Abell was asked by his supervisor, Harold Stream, to take back PatriciaEvans after Evans had been laid off. Abell was "hesitant" because Evans had demon-strated a low efficiency and talked too much while formerly employed there.Rather,Abell hired Corine Wilkerson.The latter was preferred, and returned as an inspector,because her efficiency was higher than that of Evans, and also because Wilkerson was agood packer and could help in packing while working as an inspector. "Sometimeago" Abell warned Patricia Evans "for excessive talking" and "wrote a report" thereonto Personnel Director Wenner.B. The discharge of Mary Brady Roberts1.General Counsel's evidenceRoberts began working for Telecom on January 6, 1959.On January 8, 1965,Foreman Stream asked her where she had been the day before and she replied thatbecause she had been ill she went to see a doctor. Stream also said that, if there was-anyway possible, he would like Roberts to call in thereafter when she took off. Imme-diately thereafter Stream told her that Maynard Peterson, Respondent's plant manager,wanted to see her.When Roberts arrived at the office, she found Peterson, PersonnelDirectorWenner, and Company Attorney Gardner awaiting her there.Wennerasked Roberts where she had been the day before and mentioned that he had a listof her absences all of which were made without prior notice.Roberts replied that shehad visited a doctor because she was ill.Gardner then said that they "don't tolerate"absences "up at Racine" and that they should handle the matter in Lebanon as atRacine.Thereupon Wenner told Roberts that she was terminated as of 4 p.m. thatafternoon, the usual quitting time.Although she stayed out on January 7, 1965, Roberts did not call in to report thatshe would not come to work that day.However, she had been absent on about 10other days in the past, 5 of them since January 4, 1964.On those occasions she didnot call in to state that she would be absent; all she did was to "tell the Company thenext day" where she had been the day before.Nevertheless, she would tell her fore-man she intended to be away a half day in the afternoon if she took off only the after-noon.However, on one other occasion (probably September 11, 1964) Foreman'Stream suggested that Roberts call in if possible when she intended to take a day off.At no time was Roberts ever warned,about her absenteeism; nor did she receive orsee any written rules relative to this subject.However, Roberts did read a companybooklet, distributed in October 1964, which, among other things, contained a rule per-taining to calling in.This rule provides that "If it becomes necessary for you to be 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsent from work, please call the office or your supervisor.Employees absent fromwork for 3 days and who have not notified the Company are considered to have quitwithout notice " (General Counsel's Exhibit 4, p. 13.)At an unemployment compensation hearing before the Kentucky Employment Com-mission, Roberts testified that the reason given her for her discharge was absenteeismand the failure to call in. She also signed, at the Company's request, a written state-ment prepared by the Company that the reason for her termination was "absenteeismand failure to call in."Brenda Ann Reid, who was hired on August 1, 1962, and voluntarily quit onJune 4, 1965, was employed in assembly and also in the service department.Duringthat time, and prior to the discharge of Roberts, Reid took a day off occasionally with-out asking for it or giving advance notice.Yet she was never reprimanded for this orwarned that it constituted ground for discharge. Since the discharge of Roberts, Reidcalls in when she desires to be absent.This is because Foreman Abell since said dis-charge of Roberts insisted that it be done or else discharge could ensue for ReidRose Donahue, an active union adherent, started working for Telecom on August 4,1959, as an assembler.Her job had a quota; i.e., she was expected to produce a pre-determined minimum amount of work daily. She always made her quota. Occasion-allyDonahue took off, but she never called in to notify the Company of this inadvanceAt no time was Donahue informed orally or in writing that failure to callin would be cause for discharge.However, in March 1965 she was given a "warningfor not sending word in" by Foreman Abell. This was after the discharge of Roberts.On June 4, 1965, Rose Donahue voluntarily quit to obtain a better job elsewhere.2.Respondent's evidenceVictor Wenner is Telecom's personnel director.He claims that Mary Brenda Reidtook off without calling in, denying that she either called in or sent word by someoneelse.He testified that these facts appear on Reid's personnel card.Plant Manager Petersen was in the office when Roberts was terminated. He observedher sign "the termination form," which is a "regular personnel form."The "super-visor personnel report" on Roberts (Respondent's Exhibit 9A) discloses that Robertswas discharged'on January 8, 1965, upon the recommendation of Foreman Streambecause of "failure to co-operate with me and follow the Company rules on calling in.".But Respondent has introduced no documentary evidence as to when Roberts failed tocooperate or follow company rules, or the nature thereof, or whether and when thishad been called to her attention, other than two documents dated September 11, 1964and November 2, 1964.1 But these latter are indefinite as to datesPetersen testifiedthat he discharged Roberts "based on" the report of Stream, for "absenteeism and fail-ure to call in."Rosie Roberts, according to Foreman Abell, was absent "the last shipping day ofone month." The last day of the month is always the "heaviest" shipping day, accord-ing to him.Roberts was again absent "another day after that.And in between therewas two or three half-days." But Abell never warned her about this.2On the lastday of the month, referred to above, Plant Manager Peterson asked Abell whetherForeman Stream had given Rosie a warning for being absent on that day.Abellreplied that he did not know.Wenner told Stream to reprimand Rosie for being absent on the last working day ofOctober 1964, and Stream replied that he had already done so.Apparently Streamdid so on November 2, 1964. See Respondent's Exhibit 9C. Later Personnel DirectorWenner discharged Roberts, telling her that she had "a lot of absenteeism, and aboveall she was failing to call in ..."Roberts was absent "Something like 10 or 12 days"after she was married, according to Wenner. She was married in late September 1964.Apparently the time she took out for her marriage is included in the above "10 or 12"days.See Respondent's Exhibit 13.These reasons were placed on the employmentrecord of Roberts and, at Wenner's request, she "signed it."This record is not inevidence.Roberts admitted she knew of the "rule about calling in" and that she had,been warned by Foreman Stream.'A summary of her absences on a piece of scrap paper shows that Roberts was absent21/ days between October 31. 1964, and January 8, 1965See Respondent's Exhibit 13.2 In a period of 61/. years Abell never heard of anyone being discharged for absenteeismand himself gave but three reprimands and two warnings for absenteeism during that period. TELECOM, INC.111C. The discharge -of, Dorothy C. Mattingly1.General Counsel's evidence-This employee was hired by the Company on August 14, 1963. In April 1964,she was discharged. In the first hearing this discharge was found to have been discrim-inatory under Section 8(a)(3).Telecom, Inc.,153 NLRB 830.Mattingly was sub-penaed by the General Counsel and appeared at that first hearing but did not testifyin it.On November 18 or 19, 1964, she was recalled, and on November 20 returnedto work pursuant to that recall.On December 11, 1964, Personnel Director Wenner and Foreman Abell laid offMattingly for lack of work and asked her tosigna statement to this effect. Sherefused.The following week, by letter dated December 14, Resident Plant ManagerPetersen wrote her that "because of your refusal to punch your clock card, in accord-ance with Company policy, your layoff now becomes a discharge."Mattingly testified that she did not -clock out on December 11 as she left the plantabout 4 p.m., the regular quitting time, following her layoff. But she further testifiedthat she could not find her card in its accustomed place and that her clock numberhad been removed from the rack also. Thereupon she went to the office and askedPersonnelDirector Wenner for the whereabouts of her card.When Wenner and shereturned to the rack Wenner found the card in a different place.At this pointemployees Mary Kaye Thomas and Mary Louise Thomas were with Mattingly, asthey had also been laid off simultaneously with her. Foreman Abell also was pres-ent.Nevertheless,Mattingly did not punch out when she found her card. AlthoughWenner asked her if she was going to do it, Mattingly replied "No. I won't be backMonday."Then Wenner said, "If you don't you'll be sorry."At no time hadMattingly orally or in writing been alerted to the fact that discharge was the penaltyfor failing to punch out.Nor had such a rule, if there was one, ever been posted onthe bulletin board or printed in the manual in evidence as General Counsel'sExhibit 4.3Neither of the Thomas girls, who were laid off on December 11, clocked out.Employees Campbell and Wright, who had less seniority than Mattingly, have beenrecalled to work since her discharge.Frances Sapp began working for Telecom in December 1961. She has been activein the Union. She was laid off on December 11, 1964, for lack of work.When shewent to punch out her card she was unable to find it in its customary place in the,rack.After unsuccessfully seeking its whereabouts for a few minutes, Sapp wenthome without punching out.Another employee who was laid off with Sapp, oneMary Spaulding, also failed to locate her card.The following Monday, December 14, Personnel Director Wenner telephoned Sappat home to ask why Sapp had not checked out. Sapp replied that her card was miss-ing from the rack.Wenner accepted this explanation. In March 1965, Sapp andSpaulding were recalled to work. But nothing has since been said to Sapp about heromission to punch out. In fact prior to this Sapp had not been told that failure topunch out merited discharge, nor had she seen any rule posted to that effect.At thetime of her recall, Sapp returned ahead of McNear, although McNear outrankedSapp in seniority. Sapp was able to do McNear's former work, but McNear was notable to perform Sapp's former work.Employee Brenda Ann Reid saw Patsy Buckman, Frances Sapp, and Mary Grace,who were also laid off on December 11, 1964, leave at 4 p.m. that day withoutpunching a time card.Nevertheless Sapp and Spaulding have since been recalled.Sapp was on the union organizing committee in 1963.2.Respondent's evidence .Plant Manager Petersen approved the discharge of Mary Louise Thomas, Dorothy,C.Mattingly, and Mary Kaye Thomas, after Personnel Director Wenner reported tohim the facts relating to their refusals to punch out.Thereupon he,wrofe to all threeterminating them for such refusal.,8The manual refers to "quitting before time"as a "minor infraction or violation"meriting a warning. It further provides for "more stringent disciplinary action" for "con-tinued violations."Failure to clock out is not mentioned as a violation.However, themanual expressly provides "Please see to it that your card is properly punched wheneveryou enter or leave the plant. You shouldneverunder any circumstances punch anytime card but your own." 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Abell was present when Dorothy C. Mattingly,Mary Kaye Thomas, andMary Louise Thomas failed to punch out on December 11.When he asked themwhat was wrong,they replied that their cards were missing from the clock rack.But Abell"saw that they[the cards]were in their respective slots" and the girls "thensaw them and recognized them."Thereupon the girls started to leave, butWenner "instructed them that they should punch these cards."One of the girlsstated that she did not want to.All three then walked out of the building.Personnel Director Wenner told the three girls he could not understand why theircards could not be found at their customary places.When he went to the timeclockrack with the girls "there the cards were" in their correct place.Then he told thegirls to punch out, but they replied they would not.Wenner reminded them that"itwas a Company rule that they punch out"and that these cards were used foraudit "for the Wage and Hour Law." But they just walked off. This was in thepresence of Foreman Abell.Dorothy C.Mattingly,Mary Kaye Thomas, Mary Louise Thomas, and a fewothers were laid off on December 11, 1964, for lack of work under circumstancesmore fully set out in the succeeding three paragraphs.By memo dated December 8, 1964, Vice President Anderson of Webster Electricwrote to Telecom'sPlantManager Petersen.In it Anderson regarded the "imme-diate outlook...not good" in view of "our current status and backlog"and added"you have no alternative but to reduce your work force."Anderson also telephoned"Petersen to the same effect.On December 8 President Munroe of Webster Electricalso dispatched a memo to Petersen observing that "Due to the backlog of ordersand the increase in your inventory,it is imperative that you make a reduction inforce."Petersen then called in his foremen to a meeting where he informed them that thebacklog of orders was on a downward trend and efficiency was increasing,so thatsome employees would have to be laid off. Then he directed his foremen to preparea list of employees whom they could afford to lose "according to skill, ability, physi-cal fitness,and service."From this list Petersen selected those who were laid off"on December 11, 1964, giving effect to seniority where other factors were equal.Employees so laid off included not only the alleged discriminatees mentioned in thecomplaint but others also. Some of the others are Mamie McNear, Frances Sapp,David Borders, Virginia Quinn,Wilma Hardin,Rebecca Campbell,and AnnaWright.McNear,a "union adherent,"has since been recalled. Six or seven of thoselaid off on December 11 have been recalled, but not Mattingly or either of theThomas girls.At the foregoing meeting of Petersen with the supervisors,employee Helen Grib-bins had been recommended for layoff by another foreman,Cal Baker,under whomshe worked.However, Foreman Abell felt that she had skills which he could use.Therefore Abell requested that,instead of laying off Helen Gribbins,the latter betransferred to his department.Petersen approved this but stated that someone elsewould have to be laid off in place of Gribbins.After looking over the list, Petersendecided to lay off Dorothy C. Mattingly,who had less seniority and ability than,Gribbins.D. The dischargeof MaryKaye ThomasGeneral Counsel'sEvidenceThis employee was hired by Respondent about August 1963.She was laid off inApril 1964, in a manner found by the Board in the first hearing to violate Section8(a)(3) of the Act.Telecom, Inc.,153 NLRB 830. On November 18 or 19, 1964,she was offered reinstatement and, on November 30, returned to work.On December 11, 1964, she was laid off for lack of work along with Dorothy C.Mattingly,Mary Louise Thomas, and a few other employees.About 4 p.m., theusual quitting time,Mary K.Thomas sought to punch out but could not find hertimecard in its usual place.Her clock number had also been removed from theboard.After talking to Personnel Director Wenner about this, he came to the cardrack and found the timecard in another location.Employees Dorothy Mattinglyand Mary L. Thomas were with her at the time.When Wenner asked all threeemployees if they were going to clock out,Mattingly replied "No,what's the use;we won't be back Monday anyway."Thereupon Mattingly and the two Thomas girlsleft without clocking out.A few days later Mary Kaye received a letter,identical in text to that in evidenceas General Counsel's Exhibit 5, informing her that her layoff had-become a dischargein accordance with company policy "because of your refusal to punch your clock TELECOM, INC.113card."Mary K.Thomas had never been informed that failure to clock out wasgrounds for discharge.In fact,when she was laid off in April 1964, she did not clockout.Yet she was not disciplined or even warned therefor.Respondent's evidence defending the discharges of Mary Louise Thomas and MaryKaye Thomas is recapitulated under its version relating to the discharge of DorothyC. Mattingly,above.E. The discharge of Mary Louise Thomas1.General Counsel's evidenceMary Louise Thomas was hired by Telecom in August 1963. She was laid off inApril 1964,under circumstances found by the Board to be proscribed by Section8(a)(3) of the Act.On November 18 or 19, 1964,she was recalled and, on Novem-ber 30,returned to work.On December 11, 1964, Personnel Director Wenner andForeman Abell laid her off for lack of work together with Dorothy C. Mattingly,Mary Kaye Thomas,and a few other employees.A few days later she received aletter from Resident Plant Manager Petersen that her layoff had become a discharge,"in accordance with Company policy, because of your refusal to punch your clockcard."Its text is similar to that in General Counsel's Exhibit 5.At no time had Mary Louise Thomas been told by any supervisor or official ofthe Company that failure to punch her timeclock constituted the basis for a dis-charge or other disciplinary action.Nor has she seen any rule, whether posted orotherwise,to that effect.In fact,when she was terminated on April 3,1964, shedid not punch out.2.Respondent's evidenceA "Notice of Adjusted Determination" (Respondent'sExhibit 2), made in con-nection with Mary Louise's claim for unemployment compensation,states,under"Findings,"that"The claimant was discharged for violating a company policy inrefusing to punch out.The request was not unreasonable.Claimant'sactionsshowed a disregard of the employer's interests.She was discharged for misconductconnected with her work."F. The discharge of Anna Marceline Lee1.General Counsel's evidenceLee was first hired by Telecom in July 1959.She quit in November 1962 andwas reemployed in November 1963.On April 3, 1964,she was terminated, as theBoard found in violation of Section 8(a)(3) of the Act.Telecom,Inc., supra.She also testified in the first hearing.About November 18 or 19, 1964, she wasoffered reinstatement,and, on November 20, resumed work.Upon Lee's return onNovember 20, 1964, her foreman, Ed Swencki, warned her that all eyes would beon her.On December 11, 1964, Personnel Director Wenner laid her off for lackof work along with several other employees.Some of those laid off on that day havebeen recalled, but they had seniority over Lee.Lee claims she had work to do whenshe was laid off.On one occasion since her recall in November 1964, Lee was reprimanded byPlant Manager Petersen for staying too long in the restroom.2.Respondent's evidenceSupervisorMelvin Settles complained to Plant Manager Petersen that MarcelineLee had made a "snotty remark"to him.Thereupon Petersen interviewed Lee inhis office in the presence of Settles and Personnel Director Wenner.Petersen toldLee that she had better change her attitude if she desired to remain with the Com-pany.However,Lee said nothing in response.When Marceline Lee returned to work on November 20, 1964,her foreman,Edward Swencki,gave her a short speech to put her at ease, but he did not threatenher.Specifically,he denies that he warned her all eyes would be on her.Moreover,Lee was not laid off for this. She was laid off for lack of work on December 11,1964, under the circumstances described above in connection with the layoffs ofDorothy C.Mattingly and others. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The discharge of Mary Carolyn Mattingly1.General Counsel's evidenceMattingly started working for Telecom on August 26, 1963. She was laid off onApril 3, 1964, as the Board found, in violation of Section 8(a)(3) of the Act.Telecom, Inc.,153 NLRB 830. She also testified in the first hearing. Thereafter,on November 18 or 19, 1964, she was offered reinstatement, and returned to workon November 30.On January 8, 1965, Foreman Abell brought Mattingly to the main office wherethey found Plant Manager Petersen and Personnel Director Wenner awaiting them.Wenner told her that she was being terminated because her production was low.Mattingly's job, that of assembly, had a quota of 14 prior to and on November 30',and thereafter until an incentive plan was initiated in December.Then it was raisedto a new quota of 19.2. She always made the quota when it was 14, but she failedto achieve it when it was raised to 19.2. She usually produced 15 or 16 under thenew quota.However, nothing was said to her about this until January 7, 1965.Onthat date, the day before her discharge, Abell, her foreman, informed her that anincentive plan had been instituted, that she had to "make the rates," and that shewas failing to reach her quota.He had also mentioned this about a week before.But Abell did not even intimate that her inability to attain the quota would result ina discharge or other discipline.No other person performed the same work afterNovember 30, so that no comparison of her production could be made with someother employee engaged at identical work.On other jobs, Mattingly did not always make quotas. But those jobs, and theirduration, are not specified in her testimony.Nevertheless she was never warned,on such other jobs, that failure to achieve the quota jeopardized her employment.2.Respondent's evidencePersonnel Director Wenner spoke to Mary Carolyn Mattingly when she was rein-stated, telling her that Telecom was now on the incentive system, that records wouldbe kept of "efficiencies," that she would be expected to "make out on the rates," andthat she "could be terminated"for making less than 100 percent of efficiency.Mary Carolyn Mattingly worked under Foreman Abell.Mary's efficiency was"pretty low."After talking to her on two or three occasions about it,Abell reportedittoPlantManager Petersen.After discussing it together,Petersenand Abelldecided to terminate her.H. The discharge of Lillian O'Daniel1.General Counsel's evidenceO'Daniel was hired by Telecom on January 7, 1959.On December 11, 1964,Melvin Settles, her foreman,escorted O'Daniel to Baker's desk.Personnel DirectorWenner was awaiting them there.Wenner asked her to sign a paper containing thewords "voluntarily quit."However, she refused to sign it and gave as the reasonthat she had not quit and added that she would give an advance notice when she wasready to quit.O'Daniel had not previously informed any supervisor or official ofthe Company that she was planning to leave its employ.However, O'Daniel didtell her sister, who was also a fellow employee, that if she, Lillian, found another jobshe "was quitting."But Lillian had neither found nor sought another job by Decem-ber 11, 1964.When O'Daniel applied for unemployment compensation"the second time," 4 Tele-com claimed at a hearing thereon that she had given a 2-week notice that she wasquitting.But O'Daniel testified that she never gave a notice of,any kind that shewas quitting.O'Daniel belonged to the Union.From September 21-26, 1964, sheattended a union convention in Washington, D.C.Upon her return, Foreman Streamand Plant Engineer Cloyd discussed the convention and her participation in it withher.At the time of this conversation she was wearing an IUE button.O'Daniel further testified that when another girl was being trained on the job,O'Daniel was directed by Settles, her foreman, to train her.O'Daniel told her fore-man, as well as her sister and also the trainee, that she would not train this girl.However, another foreman, Stream, told her it was the foreman's place to train a.new girl.This incident is mentioned in the unemployment compensation decision(General Counsel's Exhibit 6) mentioned above.4 The referee's decision on'appeal granted O'Daniel compensation on the ground that"The claimant did not voluntarily leave heremployment." TELECOM, INC.115Some time after December 11, 1964, Telecom, at the request of O'Daniel, gaveher a written recommendation addressed "to whom it may concern." It is signed byEdward Swencki. (General Counsel's Exhibit 7.)2.Respondent's evidenceOn November 23, 1964, O'Daniel told Melvin Settles, her foreman, that she wasnot satisfied with $1.35 an hour, she was not going to help train the new operator,and she "was going to quit and go to Richmond."When Settles asked when she wasgoing to quit, O'Daniel replied, "You have my 2 weeks' notice."Thereupon Settleswrote out this information on a "supervisor's personnel report." (Respondent'sExhibit 12.)Then Settles turned in the report and recommended that O'Daniel'sresignationbe accepted.About November 23, 1964, Supervisor Settles told Plant Manager Petersen thatLillian O'Daniel had given Settles a 2-week notice that she was quitting to take ajob in Richmond, Kentucky.On the same day Settles brought to Personnel DirectorWenner a "written report" stating that Lillian O'Daniel had given a 2-week noticeto quit to go to Richmond, Kentucky.On December 8, 1964, Wenner asked Settlesto bring O'Daniel to him and Settles did so.Then Wenner told O'Daniel that he"had this statement" and that he was accepting her resignation.O'Daniel "replied ...that it was true" but also commented that she could show 50 others who "said thesame thing."Whereupon Wenner replied that the 50 others "had not made thestatement to" him and that "if they did [he] would accept their resignation also.".O'Daniel refused to sign a slip presented to her by Wenner saying that she hadquit.Wenner could not accept O'Daniel's resignation at the end of the 2-week periodbecause Plant Manager Petersen was out of town at the time, and Wenner could not"hire or fire or discharge anyone in[Petersen's] absence."1.The discharge of Jessica L. WilliamsWilliams did not testify.However, it was stipulated-and I find-that she was firsthired by Telecom on November 11, 1964, and laid off on April 3, 1964; she was analleged discriminatee, and appeared as a witness, in the first hearing (153 NLRB 830);Respondent offered her reinstatement on November 18 or 19, 1964; she returned towork on November 30, 1964; and she was laid off on December 11, 1964. I furtherfind, by taking official notice of the Board's decision inTelecom, Inc., supra,thatthe Board has found that the layoff of Williams on April 3, 1964, violated Section8(a) (3) of the Act.Respondent's evidence is that Foreman Abell recommended the layoff of JessicaWilliams because she was low on both efficiency and seniority.The circumstancesof her layoff and the manner according to which employees were laid off are describedin connection with Respondent's evidence touching upon the layoffs of December 11,1964, set forth above.J.Respondent's evidence common to the entire casePeter J. Arzikovic is personnel director for Webster Electric Company and itssubsidiaries, one of which is Telecom. In such capacity he guides the personnelpolicies of Telecom. It is Respondent's policy, as outlined in its policy manual(General Counsel's Exhibit 4) and as practiced by it, to lay off or recall employees"based upon their skill and ability, their physical fitness, and their length of service."Thismanual isdistributed to employees.Qualifications concern Respondent "pri-marily"; but where qualifications are "relatively equal, then we'll go by seniority."Arzikovic also personally discussed seniority, wages, and job evaluation with Telecomemployees in groups of 8 or 10.The manual also has a section on the use of clocks. This was inserted becausethe Federal Wage and Hour Division requires accurate time records5To impressemployees with the importance of maintaining accurate time records Arzikovic has5In pertinentpart the manualprovides that "The Federal Wage and Hour Law providesthat accuraterecords bekept of time actually worked by employees.These records aremaintained by means of time cardsand time tickets.Please see to it that your card isproperly punched wheneveryou enter or leave the plant.You shouldneverunder anycircumstancespunch any time card but your own. Time tickets must be completed foreachfactory job done each day by every employee. . . . Time tickets must be turned ineachday before leaving the plant."221-X374-66--vol. 157-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDmentioned this in Teletopics,8 and Telecom Newsletter,? Webster Electric's monthlypublicationswhich are distributed to all Telecom's employees.(Respondent'sExhibit 4.)Nothing therein, however, suggests that failure to clock, without more(e.g., attempting to cheat on time actually worked), is cause for discharge.Othermatters, such as policy matters and rules and regulations,are also discussed in saidTeletopics and Telecom Newsletter.Arzikovic further testified that since the layoffs and discharges herein Telecom'semployment roster has been lower.Charts were received (Respondent's Exhibits 5and 6) tending to show this.On December 10, 1964, the decision was made to layoff some employees because business was going down, inventories were increasing,and shipments and backlog were decreasing for the past month.The precedingmonth serves as the criterion for ascertaining whether layoffs should be made in acurrentmonth because the Company's business records are "always one monthbehind."The decision to reduce the force on December 11 was made by Vice Presi-dent Andersen of Webster Electric Co., the parent corporation.On December 10,when it was decided to make the layoffs, and until February, 1965, plant efficiencywas increasing while the "number of people was decreasing"and overtime was atits lowest ebb.Concluding Findings and DiscussionIt is incumbent upon the General Counsel to establish his case by a fair preponder-ance of the evidence.Hence the burden rests upon him to prove the allegations ofthe complaint.Rubin Bros. Footwear, Inc., and Rubin Brothers Footwear, Inc.,99 NLRB 610, 611, set aside on other grounds 203 F. 2d 486 (C.A.5); N.L.R.B. v.Murray Ohio Manufacturing Co.,326 F.2d 509, 513 (C.A. 6). Further,union activ-ity and testifying at Board hearings neither confers immunity from discipline by theemployer(Metals Engineering Corporation,148 NLRB 88) nor insulates an employeefrom discharge for cause(Rubin Bros., supra,488).On the other hand, the "mereexistence of valid grounds for discharge is no defense to a charge that the dischargewas unlawful."N.L.R.B. v. Symons Manufacturing Co.,328 F. 2d 835, 837 (C.A. 7)."The fact that a solid basis for the discharge ... for cause exists would not, standingalone,prevent the Board from finding that [the] discharge was motivated by [theemployee's protected] activity."Portable Electric Tools, Inc. v. N.L.R.B.,309 F. 2d423, 426 (C.A. 7).Nor is the assertion of a defense binding upon me;I am not required to accept aRespondent's alleged lawful justification for a discharge merely because it has beenput forward with supporting evidence.N.L.R.B. v. Texas Bolt Company,213 F. 2d761, 763 (C.A. 5).But rejection of a defense, without more, is insufficient to sus-tain the General Counsel's burden of proof; he must establish his case by affirmativeevidence.8Guinan v. Famous Players,167 N.E. 235, 243 (Mass.);N.L.R B. v.Audio Industries, Inc.,313 F. 2d 858, 863 (C.A.7); Portable Electric Tools, supra.Finally, as a trier of facts I am not bound to accept uncontradicted evidence, forquestions of credibility are not foreclosed by the absence of contradictory testimony.Northeastern Malden Barrel Co. v. Binder,341 Mass. 710, 712, 172 N.E. 2d 123, 124;Young Ah Chor v. Dulles,270 F. 2d 338, 341 (C.A.9); N.L.R.B. v. Howell ChevroletCompany(C.A. 9), 204 F. 2d 79, 86, affd. on other grounds 346 U.S. 482. SeeWigmore,Evidence,§ 2034 (3d ed. 1940).The foregoing principles have been followed and applied in resolving all issues offact and law which have been presented by the record in this case.1.As to the layoff and failure to recall Patricia EvansIt is my opinion, and I find, that Evans was lawfully laid off on November 27, 1964,and that no discriminatory motives prompted her layoff.This is because I creditRespondent's evidence that this layoff became necessary under business conditionsthen in effect to make room for the reinstatement of employees ordered by TrialExaminer Buchanan to be restored to their former positions.This finding is alsosupported by the evidence of Evans herself that three other girls were laid off at thesametime, all with seniority inferior to hers.E Issues for1960 and 1961 only are in evidence.7 See preceding note.8 Affirmative evidence may take the form of inferences, for "direct evidence is notalways obtainable."N.L R.B. v. Putnam Tool Company,290 F. 2d 663, 665 (C.A. 6) ,NL.R.B. v.Ellisand Watts Products, Inc,297 F 2d 576 (CA. 6). SeeThe RadioOfficers' Union of the Commercial Telegraphers Union, AFL (A. H. Bull Steamship Com-pany) v. N.L R B.,347 U S 17, 48-49 TELECOM, INC.117But I further find that Evans has not been recalled because she was very activein the union movement and because she appeared and testified in the first hearing, andthat the reason now advanced for failing to recall her, i.e., a poor production record,isa pretext to cloak the true reason. In this connection I am unable to acceptRespondent's contention that Evans has not been recalled because her productionrecord was inefficient.This is so for several reasons, all briefly enumerated in thenext paragraph.In the first place Evans was not told at the time of her layoff that she would notbe recalled because her production was poor; and at no time since has she so beeninformed.This is significant.Nachman Corporation,144 NLRB 473, 485. Sec-ondly, Respondent was aware of Evans' production record over an appreciable lengthof time.Yet she was not disciplined or warned that this could result in disciplinaryaction; at most she was told to watch her rate of production.Hence I find condona-tion of an allegedly poor production record which is now for the first time assertedas so unsatisfactory as to preclude a recall.N.L.R.B. v. Longhorn Transfer Service,Inc.,346 F. 2d 1003, 1006 (C.A. 5).Then, again, two other girls junior to Evanshave been recalled without a showing that they possessed superior skills or higherproduction efficiencies.Hence Respondent has failed to establish why it did notfollow its usual seniority rule when ability and physical ability are not involved.In the case of Gertrude Edwards, who was recalled because of an allegedly higherproduction record than that of Evans, Respondent did not consider ability overriding.However, Respondent has not shown why Edwards, who supposedly had this finerecord, was laid off on seniority grounds only.Finally Respondent contends thatother union adherents were not recalled, and also that, since it knew of the primerole of Evans in the union movement, it would have discharged her long ago if it hadentertained a union animus toward her.But no evidence was introduced that theseother union adherents testified or appeared at the first hearing or were prominentin the Union's organizing.Hence, Evans became a target for discrimination becauseshe testified in the first hearing and was the chief employee protagonist for the Union.Of course, mere rejection of a defense will not supply the affirmative evidencenecessary to uphold the burden of proof. But I find such affirmative evidence on therecord here.First, the failure to notify Evans at any time that she would not berecalled because of her poor production record carries probative weight. Second, thecondonation found above cannot be disregarded.Thus there existed no justificationfor the failure to recall.Third, the reasons given for the failure to recall wilt underscrutiny and are found to be pretexts, as noted above. Further, Respondent ignoredseniority when under its own rules became paramount when skill and physical fitnesswere not involved.9Finally, Respondent has engaged in a pattern of discriminatingagainst other union employees and other witnesses who testified in the first hearing,as found herein.Nachman Corporation, supra, 474-475.At the hearing the General Counsel sought to introduce evidence as to the respec-tivemerits of the old and new incentive plans. I excluded this on the ground thatthe ingredients composing an incentive plan were not an issue in the case.Furtherreflection persuades me that this ruling is correct.Because of the importanceattached to this evidence by the General Counsel, I have briefly mentioned it here sothat the Board may expressly pass upon my ruling.2.The discharge of Mary Brady Roberts, also known asRose or Rosie RobertsRespondent's director of personnel, VictorWenner, discharged Roberts in thepresence of company counsel and Plant Manager Petersen, giving as the reasontherefor repeated absenteeism and failure to call in or notify the Company that shewould be absent. But Wenner gave no specific figures or dates. I find that Robertswas absent about a total of 10 days in the 6 months preceding her discharge (5 ofwhich were for a honeymoon), that she did not call in prior to such absences, andthat she could have called in on such occasions without serious inconvenience to'Page 9 of Telecom's manual (General Counsel's Exhibit 4), provides "We placea high value on the employees who stay with us . . . Consideration is given to all em-ployees who have the greatest length of service . . . In all lay-offs, recalls, and trans-fers . . . the following three factors are considered: (1) ability to perform the work;(2) physical fitness; and (3) length of service . . . In recalling laid off employees . .senior employees will be recalled first, providing they have the skill, ability, and physicalfitness to perform the work that is available." 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDherself.I further find that on January 8,1965,Foreman Stream asked her where shehad been the day before,and on two other occasions prior to that(September 11and November 2, 1964)he had told her to call in when she intended to take off.Respondent's evidence inconsistent with the foregoing findings is not credited.Rob--erts also signed a statement that she was discharged for excessive absenteeism andso stated to the Kentucky Unemployment Compensation Commission on her appli-cation for unemployment compensation.But I find that Roberts was discharged because she appeared at the first hearing-and there testified as a witness for the General Counsel,and that the reason nowassigned,i.e., excessive absenteeism and failure to call in, is a pretext to cloak thereal reason.Thisultimate conclusion is based on the whole record and the factorslisted in the next paragraph.In the first place I find condonation,for on Respondent's own evidence it neithergave warnings of impending discharge nor took disciplinary action for absences andfailure to call in which occurred over a period of several months.Cf.NachmanCorporation, supra,475.In fact, Respondent's manual, which I find Roberts hasread, provides that "Failureto secureor renew a leave of absencewill be consideredas a 'quit without notice."'This manifestly was disregarded by Respondent whenit continued to employ Roberts after her absences. Secondly, Respondent'smanualclassifies"absenteeism"as a "minor violation"or "minor infraction"of rules, forwhich "supervisors will issue warnings."But Roberts was not warned of impendingdischargeThirdly, other employees who had failed to call in or were absent neitherwere discharged nor given warnings. I credit the General Counsel's evidence in thisrespect.And, finally, I find that nearly all of those discharged or laid off had testi-fied at the first hearing. I deem it more than accidental or coincidental that somany who testified at that hearing were discharged not long after Trial ExaminerBuchanan rendered an adjudication adverse to Respondent.In its brief Respondent stresses that absenteeism constitutes lawful cause for dis-charge under Section 10(c) of the Act, and that it is not within the province of theBoard to pass judgment on whether the punishment fits the offense.I so find; andI further find that the wisdom or unwisdom,or the merits, or the justification, of adischarge may not be reviewed by me or the Board.As long as the actual reasontherefor is not discriminatory,the discharge must be upheld as having been madefor cause,regardless of its soundness.N.L.R.B.v. Prince Macaroni ManufacturingCo.,329 F. 2d 803, 809 (C.A.1) ; Fort Smith Broadcasting Co. v. N.L.R.B.,341 F. 2d874 (C.A.8); N.L.R.B. v. United Parcel Service, Inc.,317 F. 2d 912, 914 (C.A. 1);Thurston Motor Lines, Inc.,149 NLRB 1368;Norfolk Tallow Co., Inc.,154 NLRB1052.But this is not conclusive.Itmay nevertheless be shown by the GeneralCounsel that, although cause existed for a discharge such cause was not in fact thereason why an employee was discharged,and that a discriminatory motive generatedthe dismissal.N.L.R.B. v. Symons Manufacturing Co.,328 F. 2d 835 (C.A. 7). Inthis connection it is necessary to show only that "one reason for the discharge is thatthe employee was engaging in protected activity. It need not be the only reason butit is sufficient if it is a substantial or motivating reason,despite the fact that otherreasons may exist."N.L.R.B. v. Whitin Machine Works,204 F. 2d 883, 885 (C.A. 1);Wonder State Manufacturing Company v. N.L.R.B.,331 F. 2d 737, 738 (C.A. 6).As set forth above, I have found that, notwithstanding lawful cause existed justifyingthe discharge of Roberts,the motivating cause flowed from her testifying in the firsthearing.However, I find that Roberts was not discharged for union activity or membership.This is because no evidence of such activity or membership is disclosed by the record.Accordingly,I shall recommend that this aspect of the complaint be dismissed.3.The discharge of Dorothy C. MattinglyInitially I find that Mattingly was lawfully laid off for lack of work on Decem-ber 11,1964,and that such layoff was not motivated by antiunion considerations.This is because I credit Respondent's evidence that not only Mattingly but alsoseveral other employees were laid off on the same day for economic reasons.Gen-eral Counsel has offered no evidence inconsistent with this;and I am unable to drawa reasonable inference that the layoffs of December 11 were prompted by unionanimus. I further find that Mattingly was found by the Board to have been illegallydischarged in April 1964, in violation of Section 8(a)(3) of the Act; that she wassubpenaed by the General Counsel and appeared, but did not testify, at the first hear-ing; that she was offered reinstatement on November 18 or 19, 1964; and that shereturned to work on November 20,1964, pursuant to that offer. TELECOM, INC.119But I further find that Mattingly was discharged by letter dated December 14,1964 (General Counsel's Exhibit 5), while she was on layoff status, for union activityand membership, and that the purported reasongiven insaid letter of December 14is a pretext to disguise the actual reason.That Mattingly was a union member and'engaged inunionactivity, that Respondent had knowledge thereof, and that she was.discharged therefor, have already been found by the Board in the first hearing.Telecom, Inc.,153 NLRB 830. Accordingly I find that Respondent was aware ofMattingly's union activity and membership prior to December 14, 1964.Although Respondent wrote to Mattingly that she was discharged "because of your,refusal to punch your clock card, in accordance with Company policy," I find thatthis is a pretext and reject Respondent's evidence that this is the true reason. In thefirst place, Personnel Director Wenner, on his own testimony, testified that he merely"instructed [Mattingly,Mary Kaye Thomas, and Mary Louise Thomas] that theyshould punch these cards" because "it was a Company rule that they punch out" andthe cards were used "for audit for the Wage and Hour Law," but it is patent thathe consciously omitted to put them on notice that they were in peril of losing theirjobs if they failed to punch out.10Further, if Respondent was genuinelyconcernedabout the wage and hour law, Wenner could easily have punched out for the girls;in fact, Respondent offered no evidence to show that it was compelled to pay for anymore time (whether at regular or overtime rates) than the time actually worked bythe girls, i.e., a full day, as a result of their refusal to clock out at the end of the day.Then, again, failure to punch out is not characterized in Telecom's employee manualas a "major infraction [which] will result in immediate dismissal."But punchinganother employee's timecard ... will result in immediatedismissal."In fact, failureto punch out at the end of a day is not even depicted in said manualas a "minorviolation"; indeed said manual does no more than to remind employeesto "pleasesee to it that your card is properly punched whenever you enter or leave the plant."Further, other girls at the same time on December 11 failed to punch out withoutbeing disciplined therefor,11 and I so find; and some girls,includingthe two Thomasgirls, failed to punch out at other times when they were laid off withoutsufferingdisciplinarymeasures against them.This disparate treatment of Mattingly and thetwo Thomas girls is therefore significant.Moreover, the abruptness of the discharge of Mattingly and the two Thomas girls,and the failure to give them an opportunity to defend themselves, are elements whichundermine Respondent's defense.Employee Sapp was given such an opportunity,and her explanation was accepted. In my opinion, failure to allow orseek an expla-nation warrants an inference of discriminatory intent.Cf.Illinois ToolWorks,61NLRB 1129, 1132;Shell Oil Company v. N.L.R.B.,128 F. 2d 206, 207 (C.A. 5).SeeFort Smith Broadcasting, supra,878.Further, the fact that Mattingly and thetwo Thomas girls were discharged precipitously within 2 or 3 weeks following theirreinstatement warrants the inference-and I draw it-that Respondent was disposedto eliminate those employees whom it had previously unlawfully dismissed and whomit had reluctantly recalled after an unfavorable Trial Examiner's Decision.Finally,10 Respondent insists thatWenner warned Mattingly and the two Thomas girls bytelling them, as they left, "you'll be sorry."Wenner did not so testify, but the GeneralCounsel's witnesses did.I find that he said it.But I do not construe this as a warningof imminentdischarge for two reasons.First, it wasmade asthe girls left after theyhad refused to punch out. If Wenner had intended it as a warning, it is reasonable toinfer that he would have uttered it at the moment they refused and would also haveindicated thatdismissalwas the inevitable result which would cause them to be sorry.Second,Wennerdiscussedthematter, as he testified, with Plant Manager Petersen,recommending dismissalto Petersen.PatentlyWenner had not yet made up his mindthat the girls were engagingin seriousmisconduct or he would have so admonished them.Hence his statement that the girls would be sorry could not have been a warning ofimmediatedismissal.In factdismissaldid not occur until the following Monday and thenonly after Wennerdiscussedthe incident with Petersen.11Respondent contends that it did not know of theseother instanceson December 11.But it learned of these alleged derelictions soon thereafter (as inthe case of employeeSapp) when their timecards were gathered for payroll purposes.Yet these other girls arenot shown to have been disciplined in any manner for failing to punch out when theywent home at the end of the day of their layoff on December 11. Respondent furtherarguesthat these girls were not told to punch out, so that they were not insubordinate.But the gravamen of the offense warrantingdischarge,accordingto officialsWenner andArzikovic,is the failureto punch out for wage and hourpurposes,rather than insub-ordination.Hence this latterargument is unimpressive. 1`20DECISIONS OF NATIONAL LABOR RELATIONS BOARDit ismore than mere chance that Mattingly and the two Thomas girls were all unionmembers, were discharged at the same time, and that Respondent within a periodof a month to 6 weeks had discharged only union employees connected in some waywith the first hearing.Upon an assessment of the entire record and the foregoing subsidiary findings I amconvinced and find that Mattingly was discharged for being a union member andengaging in union activity.Cf.Louisiana Manufacturing Company,152 NLRB 1301.In view of this ultimate finding it is unnecessary to resolve conflicts in the evidenceupon the collateral issues of what transpired and what was said at the timeclock rackconcerning the location of the timecards of Mattingly and the two Thomas girls.Even if I should accept Respondent's version and discredit the General Counsel's, itwould not induce me to alter or revise the above subsidiary and ultimate findingtouching upon the discharge of Mattingly and the two Thomas girls.Nor do I reachthe question of whether Mattingly and the two Thomas girls were discriminatorily notrecalled following their December 11 layoff since all the evidence points to the con-clusion that their employment terminated on December 14 when they were discharged.Hence the question of recall is irrelevent once the discharges have been found to beunlawful.4.The discharge of Mary Kaye ThomasAs in the case of Dorothy C. Mattingly,supra,I find that Mary K. Thomas waslawfully laid off for valid economic reasons on December 11, 1964, and that suchlayoff was not prompted by antipathy toward IUE by Telecom or because Thomastestified at the first hearingThis is because I credit Respondent's evidence that busi-ness conditions` required a reduction in force and that Thomas and several otheremployees were selected for layoff in a manner which I find did not offend the Act.Upon this branch of the case I have credited Respondent's evidence as noted above,in discussing the discharge of Dorothy Mattingly,supra.Further I find that Thomas was found by the Board to have been illegally dis-charged in April 1964, in violation of Section 8(a)(3) of the Act; that she appearedand testified for the General Counsel at the first hearing; that she was offered rein-statement on November 18 or 19, 1964, consonant with that offer; and that onDecember 14, while on layoff status, Thomas was discharged by a letter which gave asthe reason "because of your refusal to punch your clock card, in accordance with:Company policy."But I find, for the same reasons stated above relating to the dis-charge of Dorothy Mattingly, that the reason assigned in said letter of December 14isa pretext to mask the real reason, and that the actual reason is union membershipand activity and testifying in the first hearing.While I recognize that Dorothy Mattingly did not testify in the first hearing, I ampersuaded, and find, that the reasons given above in connection with her dischargeapply to Thomas not only as to the finding that Thomas was discharged for her union,membership and activity but also to the finding that Thomas was discharged as wellfor-testifying at the first hearing. It is therefore unnecessary to recapitulate thosereasons as they are fully set forth in the discussion dealing with the concluding findingas to the discharge of Dorothy Mattingly.5.The discharge of Mary Louise ThomasAs in the cases of Mary Kaye Thomas and Dorothy C. Mattingly, I find that MaryLouise Thomas was lawfully laid off for nondiscriminatory purposes on December 11,,and that such layoff was not instigated by a union animus or because she testi-fied at the first hearing.The reasons given in finding that Mary K. Thomas andDorothy Mattingly were lawfully laid off on December 11, 1964, are equally appli-cable here; they are adopted and reincorporated, without being reiterated, in findingthat the layoff of Mary Louise Thomas was proper.Further I find that Mary Louise Thomas was found by the Board to have beenillegally discharged in April 1964, contrary to the provisions of Section (a) (3) of theAct; that she appeared and testified for the General Counsel at the first hearing; thatshe was offered reinstatement on November 18 or 19, 1964; that she returned to workon November 30, 1964, pursuant to that offer; and that on December 14, 1964, whileon layoff status, Mary Louise Thomas was discharged by a letter giving as the reason"Because of your refusal to punch your clock card, in accordance with CompanyPolicy."But I find, for the same reasons recounted above relating to the dischargesof Dorothy Mattingly and Mary K. Thomas, that the reason assigned in said letter ofDecember 14 is a pretext to cover up the real reason, and that the actual reason isunion membership and activity and testifying in the first hearing.Southwire Com-pany,152 NLRB 1594, is distinguishable. TELECOM, INC.121In arriving at the above findings I have not overlooked the decision of the KentuckyDivision of Unemployment Insurance that Mary Louise Thomas was properly dis-charged"for violating a Company policy in refusing to punch out .... She was dis-charged for misconduct connected with her work."Although that decision isadmissible,it is not controlling.Cadillac Marine & Boat Company,115 NLRB 107,footnote 1.But it does not lead me to alter my findings made above because (a) Iam convinced,and have found, that Mary Louise Thomas was unlawfully discharged,(b) the State decision does not discuss the evidence on which it is based, and (c) itmay well be that an admitted refusal to punch out is a lawful ground for denyingunemployment compensation regardlessof whether suchground is a pretext underour Act, for Kentucky is not concerned with unfair labor practices under our Act.6.The discharge of Anna Marceline LeeAnna Marceline Lee was first hired by Telecom in July 1959, quit in November1962, and was rehired in November 1963. On April 3, 1964, she was discriminatorilydischarged contrary to the provisions of Section 8(a)(3) of the Act.Reinstatementwas thereafter offered to her and she resumed work on November 20, 1964. Shetestified at the first hearing.On December 11, 1964, Lee was laid off along with several other employees, includ-ing Dorothy Mattingly and the two Thomas girls. I find that Lee was lawfully laidoff for lack of work on December 11, 1964, and that such layoff was not inspired byhostility to the IUE or because Lee testified at the first hearing.The bases for findingthe layoff of December 11 to be lawful are set forth in the discussion of the dis-charges of Dorothy Mattingly and the two Thomas girls.Repetition thereof at thispoint would be supererogatory.Further, I find that on November 20, 1964, Foreman Ed Swencki warned Lee thatall eyes would be on her.On this issue I credit Lee and reject Swencki's contraryevidence.I also find that Plant Manager Petersen reprimanded Lee for staying toolong in the restroom.I do not credit Lee that she was constantly watched. But Ifurther find that the foregoing two statements do not disclose union animus or a veiledthreat to take reprisals against Lee for testifying at the first hearing. Hence I find thatthese two statements did not enter into the decision to lay off Lee on December 11.The fact that Lee had work to do at the time of her layoff does not compel a differentconclusion,because no evidence was introduced that Lee was laid off out of seniority.Hence Lee'swork may have been assigned to some one senior to her who was retainedon December 11. In fact Lee herself testified that those senior to her have beenrecalled, thus implying that some work is available for senior employees even when alayoff occurs.Lee has not been recalled since her layoff. But this in itself does not demonstratethat she has received discriminatory treatment.N.L.R.B. v. Threads, Incorporated,308 F. 2d 1, 8 (C.A.4); N.L.R.B. v. Little Rock Downtowner,341 F. 2d 1020, 1021(C.A. 8). "An employer's conduct is not unlawful, however, merely because itresults in the termination of employment of a union member."Pioneer Photo Engrav-ing, Inc.,142 NLRB 1099, 1101. Neither union activity nor testifying at a Boardhearing guarantees permanent employment.Mitchell Transport, Inc.,152 NLRB 122;Metals Engineering Corporation,148 NLRB 88;WellingtonMill v. N.L.R.B.,330F. 2d 579, 586-587 (C.A. 4).As pointed out above,failure to recall a union member or a witness who has testi-fied for the General Counsel is inadequate to attribute such failure to a discriminatoryintent.N.L.R.B. v. Covington Motor Co., Inc.,344 F. 2d 136, 138 (C.A. 4). Itmust be additionally shown that such failure is proximately linked with the unfairlabor practice in issue.N.L.R.B. v. The Citizen-News Company,134 F. 2d 970, 974;Lasko Metal Products,148 NLRB 876. But I am unable to find that the failure torecall Lee is related to the other unfair labor practices found herein, or to her unionactivity, or to the fact that she testified at the first hearing.Hence I shall recommendthat the complaint be dismissed to the extent that it seeks relief for Lee.7.The discharge of Mary Carolyn MattinglyIn my opinionMary Carolyn Mattingly was discharged for failing to make herquota; i.e., becauseher production was low. I so find.Mattingly herself testifiedand Ifind, that, afteran incentiveplan was inaugurated in December 1964, her quotabecame 19.2, that she never produced that many, that she usually produced 15 or 16,that early in January 1965, her foreman instructed her that she "had to make therates" andwas failingto attainher quota, and that her foreman on January 7, 1965,again repeated the foregoing admonition.Since she did not make her quota, the dis-charge of Mattingly must be upheld ashaving been made for causeunless theevidence 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscloses this is a pretext and that the real cause can be traced to her union activity, orher testifying at the first hearing, or both.But on the entire record and the followingfactors (which I find as facts) I do not find pretext.a.Respondent gave Mattingly a timely and reasonable warning that she was failing.in production and a reasonable time to improve the situation. Indeed if Mattinglyhad been discharged without granting her a reasonable time to increase her output,there may have been imputed a discriminatory motive to Respondent by reason of theabruptness of the discharge.N.L.R.B. v. Elias Bros. Big Boy, Inc., et at.,325 F. 2d360, 366 (C.A. 6).b.No condonation is shown.Mattingly did not fail in her production over such asubstantial period of time that it may be found that Telecom overlooked or condonedher shortcomings.While it may be true that she failed to meet some of her quotasprior to the inception of the new incentive plan, it is equally true that she made manyquotas during that same period.Hence condonation may not be inferred.c.Although Mattingly has been found to have been discriminatorily discharged inApril 1964, for union activity, and had testified in the first hearing, I am unable to find'that these are the actual reasons for her discharge.Rather, I find no proximate con-nection between her discharge and her union activity or her testifying at the firstmeeting.N.L.R.B. v. Covington Motor Co., Inc., supra.d. It is of no consequence that Mattingly attained some of her quotas under thestandards in effect prior to November 30, the date on which she returned to work.This is so because the record is barren of evidence that Mattingly's new standardswere instituted for discriminatory reasons; i.e., to be used as a pretext to get rid of herfor being a union member or for testifying at the first hearing, or both.It istrue thatI sustained an objection to the General Counsel's attempt to introduce evidence of thevarious ingredients of an incentive system.But this was offered by him only to showthe elements ofalltime studies, and not that a particular time study, such as Mat-tingly's,was adopted from discriminatory motives. In my opinion the ingredients ofan entire incentive plan arenot an issuein this case.Nor did the General Counselintroduce evidence to show that raising the quota from 14 to 19.2 was discriminatory.e.SinceMattingly failed to make her quotas, the extent of discipline which shemerited therefor is lodged with her employer and may not be reviewed in this proceed-ing.N.L.R.B. v. Ace Comb Co. and Ace Bowling Co., Division of Ameruse Corp.,342 F. 2d 841, 847 (C.A. 8). Hence neither the Trial Examiner nor the Board mayexamine or inquire into the severity, or the wisdom, or business judgment, of anemployer who is guided in good faith by nondiscriminatory motives inreleasing anemployee.N.L.R B. v. Ace Comb, supra; N.L.R.B. v. United Parcel Service, Inc.,317 F. 2d 912, 914 (C.A.7); Thurston Motor Lines,149 NLRB 1368.f.Finally, the record discloses no record of disparate treatment of Mattingly; i.e.,no evidence has been presented by the General Counsel that other employeesfallingshort on their production quotas were retained. In fact, the only evidence on this facetof the case, which came from Respondent, indicates that other employees were termi-nated for poor efficiency records.8.The discharge of Lillian O'DanielIt is my opinion, and I find, that Lillian O'Daniel's version of this phase of thecase should be credited, and that Respondent's evidence inconsistent therewith shouldnot be credited. In this respect I have not disregarded a "supervisor'spersonnelreport" dated November 23, 1964 and signed by supervisor Melvin Settles. (Respond-ent'sExhibit 12.)This document states that Lillian gave Settles a 2-week notice,that he "recommended" acceptance of her resignation, and that the report "has beendiscussed with employee "But I find that Settles never discussed the report withLillian.And I further find that no notation appears on said report that O'Daniel'salleged resignation had been accepted.Further Respondent's witness Wenner testifiedthat O'Daniel's resignation could not immediately be accepted because Plant ManagerPetersen, with whom he wanted to clear this, was out of town.Yet Settles testifiedthat he notified Petersen of the alleged resignation about November 23, 1964, which isthe date of Respondent's Exhibit 12, and no reason is given why Petersen did notthen pass on the purported resignation. In fact Wenner testified that Petersen had toapprove hiring and firing, but not resignations. It is for these reasons, plus my obser-vation of the witnesses, that I credit O'Daniel and reject Respondent's contrary evi-dence on this segment of the case.But even if O'Daniel did give a 2-week notice on November 23, 1964, as Respond-ent contends, it is manifest that it was not accepted until December 11, more than 2weeks later, and without an intimation communicated to her in the meantime that itwas being or would be accepted. Respondent explains this delay bypointingout thatPlant Manager Petersen, who had to approve the resignation, was out oftown on the TELECOM, INC.12314th day following November 23.Yet Petersen knew of the so-called resignation, ifSettles is right,on November 23, and no explanation is given why Petersen had todefer his decision to accept it until December 11.Moreover Respondent's own evi-dence shows that Peterson's consent was not necessary to make a resignation effective.Finally, Respondent has not explained why it insisted on accepting the resignation ofan employee who did not want to leave her employment; for Respondent's evidenceis to the effect not only that O'Daniel refused to sign a paper stating that she had quit,but also that O'Daniel repudiated or withdrew the so-called resignation and insistedthat she was not resigning.It has been found that O'Daniel had not resigned. I further find that Respondent'sinsistence upon approving her so-called resignation on December 11 amounts to adismissalor discharge of O'Damel.On the evidence before me I find that she is amember ofIUE, that she was active on behalf of the Union, and that Respondentprior to December 11 had knowledge thereof. Finally, I find on the entire record and,the subsidiary findings relating to O'Daniel, that O'Daniel was discharged for herunionmembership and activity. In this connection, I deem the fact that Respondentpersisted in assenting to a nonexistent resignation as tantamount to a discharge with-out giving a reason therefor.When an employee is terminated without being givena reason therefor it warrants the inference that the discharge is discriminatory.N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d 275, 278 (C.A.5); N.L R.B. v. PlantCity Steel Corp.,331 F.2d 511 (C.A.5); American Grinding & Machine Co.,150NLRB 1357.While not conclusive, I have taken this fact into consideration.Hence I conclude as an ultimate fact that O'Daniel was discharged on December I 1and that her discharge was motivated by antiunion considerations.But seeMartin v.Worcester,207 N.E. 2d 364 (Mass.).9.The discharge of Jessica L. WilliamsAs noted above, this employee did not testify.However, it was stipulated, and Ifind, that Jessica Williams was originally hired on November 11, 1963, and laid off onApril 3, 1964; that she was an alleged discriminatee, and appeared as a witness, in thefirst hearing (153 NLRB 830); that Respondent offered her reinstatement on Novem-ber 18 or 19, 1964; that she returned to work on November 30, 1964; and that she waslaid off on December 11, 1964. Further, I find as a result of the Board's decision inTelecom, Inc.,153 NLRB 830, that the layoff of Williams on April 3, 1964, was dis-criminatory within the contemplation of Section 8(a) (3) of the Act.Respondent contends that the layoffs of December 11 were prompted by economicreasons, and that in selecting employees for that layoff seniority was followed exceptthat employees of superior ability were retained in preference to less skillfull employ-ees with greater seniority. I have credited that explanation.CfFrontier Homes,153NLRB 1070. Respondent likewise argues that it followed that same procedure whenit laid off Williams, claiming that, since a reduction in force was dictated by lack ofwork,Williams was slated to go because she was low in efficiency as well as inseniority.In the absence of contradictory evidence, I accept Respondent's testimonyas to why Williams was laid off.It follows, and I find, that Williams was lawfully laid off on December 11; that nopretext was contrived to justify this action; and that she was not laid off for unionactivity or for testifying at the first hearing.American Grinding & Machine Co.,supra,does not require a different conclusion. It is distinguishable. InAmericanGrinding,two employees who did not testify were found to have been discriminatorilydischarged because the evidence disclosed "in all material respects the discharge ofthese two employees did not differ from those of other employees found to be dis-criminatees.In these circumstances, their testimony was not an essentialelement inproving that they were unlawfully discharged." But in the case of Williams not onlydo the circumstances of her layoff diverge factually from the facts surrounding thedischarges found herein to be discriminatory, but her layoff resembles almost iden-tically that of other employees found herein to have been lawfully laid off onDecember 11, 1964.Nor do I find that Williams has not been recalled for discriminatory reasons; i.e.,because she engaged in union activity or testified at the first hearing.This conclusionemanatesfrom the absence of any credible evidence in the record to warrant such afinding.Cf.Southwire Company,152 NLRB 1594.Accordingly, I shall recommend that the complaint be dismissed in so far as itprays for relief for Williams.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent found to constitute unfair labor practices, as set forthin section III, above,occurring in connection with its operations described in section I, 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practicesprohibited by Section 8(a)(1), (3), and (4) of the Act, I shall recommend thatit cease and desist therefrom and that it take specific affirmative action, as set forthbelow, designed to effectuate the policies of the Act.Since the Board has found inthe first hearing(Telecom, Inc., supra)thatRespondent committed unfair laborpractices,the totality of Respondent's conduct in that and the instant case reveals ahostility on Respondent's part to its employees'exercise of rights guaranteed by theAct whichgoesto the "heart of the Act."The Weston and Brooker Company,154NLRB 747. Accordingly,to prevent recurrence of such violations,and in order toeffectuate the policies of the Act,I shall recommend that Respondent be ordered tocease and desist from engaging in the unfair labor practices found, or in any othermanner from interfering with, restraining,or coercing its employees in the exercise ofrights guaranteedby Section 7 of the Act.In view of the finding that Respondent discriminated with respect to the tenure ofemployment of those employees listed in the margin,12 the Recommended Orderherein will require Respondent to offer each of them full and immediate reinstatementto her former position or one substantially equivalent thereto, without prejudice toher seniority and other rights and privileges,and to make each whole for any loss ofearnings suffered by reason of the discrimination.In making whole said employeesRespondent shall pay to each a sum of money equal to that she would have earned aswages from the date of such discrimination to the date of reinstatement or a properoffer of reinstatement,as the case may be, less her net earnings during such period.Such backpay is to be computed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289, with interest thereon at 6 percentas ascertained by the formula adopted in IsisPlumbing & Heating Co.,138 NLRB716.I shall also recommend that Respondent preserve and make available tothe Board or its agents,upon reasonable request, all pertinent records and data neces-sary to analyze and calculate the amount, if any, of backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.International Union of Electrical, Radio and Machine Workers, AFL-CIO, isa labor organization within the meaning of Sections 2(5) and 8(a) of the Act.2.Respondent is an employer within the meaning of Sections 2(2) and 8(a) and isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.3.By discriminating in regard to the tenure of employment of Patricia Evans,Dorothy C. Mattingly, Mary Kaye Thomas, Mary Louise Thomas, and LillianO'Daniel, thereby discouragingmembership in the IUE, a labor organization,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.By discharging Mary Brady Roberts, Mary Kaye Thomas, and Mary LouiseThomas, and failing to recall Patricia Evans, for testifying in the first hearing,Respondent has engaged in unfair labor practices as defined in Section 8(a)(4) ofthe Act.5.The unfair labor practices set forth in paragraphs 3 and 4, above,derivatively arealso unfair labor practices which violate Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices described in paragraphs 3, 4, and 5, above,affect commerce within the meaning of Section 2(6) and (7) of the Act.7.Respondent has not engaged in any other unfair labor practices as alleged inthe complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record herein,and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, I shall recommend that Telecom, Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in IUE, or any other labor organization,by dis-charging employees or otherwise discriminating in any manner in respect to theirtenure of employment or any term or condition of employment."PatriciaEvans,MaryBrady Roberts, Dorothy C. Mattingly,MaryKaye Thomas,Mary Louise Thomas, andLillian O'Daniel. TELECOM, INC.125(b)Discharging, failing to recall, or otherwise discriminating against employeesbecause they have given testimony under the Act.(c) In any other manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form, joint, or assist said IUE or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and all ofsuch activities.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Offer to each of the employees named below immediate and full reinstatementor reemployment, as the case may be, to her former or a substantially equivalentposition, without prejudice to her seniority or other rights and privileges previouslyenjoyed, and to make each whole for any loss of pay she may have suffered by reasonof the discrimination against her, with interest at the rate of 6 percent, in the mannerprovided in the section herein entitled "The Remedy."Patricia EvansMary Louise ThomasMary Kaye ThomasDorothy C. MattinglyMary Brady RobertsLillian O'Daniel(b)Notify each of the above-named employees if presently serving in the ArmedForces of the United States of her right to full reinstatement or reemployment, as thecase may be, upon application in accoidance with the Selective Service Act and theUniversalMilitaryTraining and Service Act of 1948, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records and reports, and all other records neces-,sary to analyze the amount of backpay due under the terms of this Recommended'Order.(d) Post at its plant in Lebanon, Kentucky, copies of the attached notice marked"Appendix." 13Copies of said notice, to be furnished by the Regional Director forRegion 9, shall, after being signed by the Respondent's duly authorized representative,be posted by the Respondent and maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employees are customarilyposted at said plant.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith.14It is further recommended that the complaint be dismissed in all other respects.13 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice.In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "a Decision and Order "u If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Union of Electrical,Radio and Machine Workers, AFL-CIO, or in any other labor organization, bydischarging any of our employees or in any other manner discriminating againstthem in regard to their hire or tenure of employment or any term or conditionof employment.WE WILL NOT discharge, fail to recall, or otherwise discriminate against anyof our employees because they have given testimony under the National LaborRelations Act, as amended.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist IUE or any other labor organization, to bargain col- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDlectively through representatives of their own choosing, and toengage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.WE WILL offer to each of the employees named below immediate and fullreinstatementor reemployment, as the case may be, to her former or substantiallyequivalentposition without prejudice to any seniority or other rights and privi-legespreviously enjoyed, and make each whole for any loss of pay suffered asa result of the discriminationagainsther, with interest thereon at the rate of6 percent per annum.Patricia EvansMary Louise ThomasMary Kaye ThomasDorothy C. MattinglyMary Brady RobertsLillian O'DanielAll our employees are free to become,remain,or refrain from becoming or remain-ing membersof the above-named IUE, or any other labor organization.TELECOM, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement or reemploy-ment,as thecasemay be, upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, after dischargefrom the Armed Forces.This notice mustremainposted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,they may communicate directly with the Board's Regional Office, Room 2407,Federal OfficeBuilding,550 Main Street, Cincinnati, Ohio, Telephone No. 684-3686.Copeland Oil Co.,Inc.;Metropolitan Petroleum Company, aDivision of the Pittston CompanyandLocal 648, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 3-CA-P592.February 25, 1966DECISION AND ORDEROn October 29, 1965, Trial Examiner Sidney J. Barban issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that they cease and desist therefrom, and takecertain affirmative action as set forth in the attached Trial Examiner'sDecision.He also found that Respondents had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended that such allegations be-dismissed.Thereafter, Respondentsfiled exceptions to the Trial Examiner's Decision and a supportingbrief.'1 Respondents have requested oral argument.Because, in our opinion, the record, theTrial Examiner'sDecision, and the exceptions and brief adequately set forth the issuesand the positions of the Respondents, this request is hereby denied.157 NLRB No. 12.